"Unpublished opinions are not binding precedent in this circuit. PER CURIAM: Christopher A. Woody seeks to appeal the district court’s order accepting the recommendation of the magistrate judge and denying relief on his 28 U.S.C. § 2254 (2012) petition.1 The order is not appeal-able unless a circuit justice or judge issues a certificate of appealability. 28 U.S.C. § 2253(c)(1)(A) (2012). A certificate of ap-pealability will not issue absent “a substantial showing of the denial of a constitutional right.” Id. § 2253(c)(2) (2012). When the district court denies relief on the merits, a prisoner satisfies this standard by demonstrating that reasonable jurists would find that the district court’s assessment of the constitutional claims is debatable or wrong. Slack v. McDaniel, 529 U.S. 473, 484, 120 S.Ct. 1595, 146 L.Ed.2d 542 (2000); see Miller-El v. Cockrell, 537 U.S. 322, 336-38, 123 S.Ct. 1029, 154 L.Ed.2d 931 (2003). When the district court denies relief on procedural grounds, the prisoner must demonstrate both that the dispositive procedural ruling is debatable, and that the petition states a debatable claim of the denial of a constitutional right. Slack, 529 U.S. at 484-85, 120 S.Ct. 1595. We have independently reviewed the record and conclude that Woody has not made the requisite showing.2 Accordingly, we deny a certificate of appealability and dismiss the appeal. We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before this court and argument would not aid the decisional process. DISMISSED  . Although Woody’s notice of appeal identifies both the district court’s opinion and order granting Respondent’s motion for summary judgment and the court's order denying his Fed. R. Civ. P. 59(e) motion, Woody’s informal brief challenges only the court’s reasoning in the opinion and order granting summary judgment. Accordingly, we limit our review to that opinion and order. See 4th Cir, R. 34(b).   , With respect to Woody's claim that his trial counsel failed to introduce certain documents at a pretrial suppression hearing, we conclude that Woody has waived appellate review of the claim by failing to file specific objections to the magistrate judge’s recommendation on that claim after receiving proper notice. See Wright v. Collins, 766 F.2d 841, 845-46 (4th Cir. 1985); see also Thomas v. Arn, 474 U.S. 140, 106 S.Ct. 466, 88 L.Ed.2d 435 (1985).